Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with   Marina, Portnova,  Reg. No. 45,750 on 03/19/01/2021.
  
 (Currently amended)	A method comprising: 
	receiving, at a server, a request to execute a quantum algorithm at a quantum computer system connected to the server, the request to execute the quantum algorithm comprising a plurality of instructions for implementing the quantum algorithm and one or more execution environment requirements, wherein the one or more execution environment requirements comprise one or more qubit state requirements with respect to one or more qubits provided by the quantum computer system;
	determining a state of the quantum computer system, the state of the quantum computer system comprising at least one of an error rate or a coherence time of the quantum computer system;

	responsive to determining that the one or more execution environment requirements are not satisfied in view of the state of the quantum computer system, causing an execution of the quantum algorithm to be delayed until the one or more execution environment requirements are satisfied; and
responsive to determining that the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, forwarding [[the]] a modified request to execute the quantum algorithm to the quantum computer system to cause [[the]] execution of a first subset of the plurality of instructions without causing execution of a second subset of the plurality of instructions for implementing the quantum algorithm, wherein the first subset of instructions is associated with a first qubit having a qubit state by which the one or more execution environment requirements are satisfied, and the second subset of instructions is associated with one or more qubits other than the first qubit.

2.	(Currently amended)	The method of claim 1, wherein: 
	the request to execute [[a]] the quantum algorithm comprises a Quantum Assembly Language (QASM) file; and
	the determining of whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system comprises:
	identifying, from the request to execute the quantum algorithm, a statement starting with an annotation indicating an execution environment requirement by parsing the request to execute the quantum algorithm, and 
the execution environment requirement from the identified statement.

3.	(Original)	The method of claim 1, wherein the one or more execution environment requirements include at least one of:
	an error rate threshold for the quantum computer system,
	a channel load rate threshold for a quantum communication channel within the quantum computer system,
	a coherence time threshold for the quantum computer system, or
 	a temperature threshold for a temperature of the quantum computer system.

4.	(Original)	The method of claim 1, wherein: 
	the request to execute the quantum algorithm comprises a scheduling optimization option; and
	the determining of whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system further comprises:
		determining a particular execution environment requirement that is associated with the scheduling optimization option,
		determining whether the particular execution environment requirement is satisfied in view of the state of the quantum computer system, and
		responsive to determining that the particular execution environment requirement is satisfied, determining that the one or more execution environment requirements are satisfied.

5.	(Currently amended)	The method of claim 1, wherein: 


		identifying [[a]] the first qubit provided by the quantum computer system having [[a]] the state by which the one or more execution environment requirements are satisfied[[,]]; and
	forwarding the modified request comprises:
		determining, from the plurality of instructions for implementing the quantum algorithm, [[a]] the first subset of instructions associated with the first qubit, and
		modifying the request to execute the quantum algorithm to cause the execution of the first subset of instructions associated with the first qubit and to not cause execution of [[a]] the second subset of instructions associated with the one or more qubits other than the first qubit


6.	(Original)	The method of claim 1, further comprising:
responsive to receiving the request to execute the quantum algorithm, determining an identifier of the quantum algorithm of the request; and


7.	(Original)	The method of claim 6, further comprising:
	responsive to receiving the request to execute the quantum algorithm, determining whether the quantum algorithm of the request was previously executed in view of the identifier of the quantum algorithm; and
	responsive to determining that the quantum algorithm in the request was previously executed, identifying the result of the execution of the quantum algorithm that is stored in view of the identifier of the quantum algorithm.

8.	(Currently amended)	A system comprising: 
	a memory; and
a processing device operatively coupled to the memory, the processing device to:
receive a request to execute a quantum algorithm at a quantum computer system connected to the system, the request to execute the quantum algorithm comprising a plurality of instructions for implementing the quantum algorithm and one or more execution environment requirements, wherein the one or more execution environment requirements comprise one or more qubit state requirements with respect to one or more qubits provided by the quantum computer system;

	determine whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system;
	responsive to determining that the one or more execution environment requirements are not satisfied in view of the state of the quantum computer system, cause an execution of the quantum algorithm to be delayed until the one or more execution environment requirements are satisfied; and
	responsive to determining that the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, forward [[the]] a modified request to execute the quantum algorithm to the quantum computer system to cause [[the]] execution of a first subset of the plurality of instructions without causing execution of a second subset of the plurality of instructions for implementing the quantum algorithm, wherein the first subset of instructions is associated with a first qubit having a qubit state by which the one or more execution environment requirements are satisfied, and the second subset of instructions is associated with one or more qubits other than the first qubit.

9.	(Currently amended)	The system of claim 8, wherein: 
	the request to execute [[a]] the quantum algorithm comprises a Quantum Assembly Language (QASM) file; and
	to determine whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, the processing device to:

	determine [[an]] the execution environment requirement from the identified statement.

10.	(Original)	The system of claim 8, wherein the one or more execution environment requirements comprise at least one of:
	an error rate threshold for the quantum computer system,
	a channel load rate threshold for a quantum communication channel within the quantum computer system,
	a coherence time threshold for the quantum computer system, or
 	a temperature threshold for a temperature of the quantum computer system.

11.	(Original)	The system of claim 8, wherein: 
	the request to execute the quantum algorithm comprises a scheduling optimization option; and
	to determine whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, the processing device to:
		determine a particular execution environment requirement that is associated with the scheduling optimization option,
		determine whether the particular execution environment requirement is satisfied in view of the state of the quantum computer system, and


12.	(Original)	The system of claim 8, wherein: 

determine 
		identify [[a]] the first qubit provided by the quantum computer system having [[a]] the state by which the one or more execution environment requirements are satisfied[[,]]; and
	to forward the modified request, the processing device to:
		determine, from the plurality of instructions for implementing the quantum algorithm, [[a]] the first subset of instructions associated with the identified first qubit, and
		modify the request to execute the quantum algorithm to cause the execution of the first subset of instructions associated with the identified first qubit and to not cause execution of [[a]] the second subset of instructions associated with the one or more qubits other than the first qubit



responsive to receiving the request to execute the quantum algorithm, determine an identifier of the quantum algorithm of the request; and
responsive to receiving, from the quantum computer system, a result of the execution of the quantum algorithm, store the result in association with the identifier of the quantum algorithm.

14.	(Original)	The system of claim 13, the processing device to further:
	responsive to receiving the request to execute the quantum algorithm, determine whether the quantum algorithm of the request was previously executed in view of the identifier of the quantum algorithm; and
	responsive to determining that the quantum algorithm in the request was previously executed, identify  the result of the execution of the quantum algorithm that is stored in view of the identifier of the quantum algorithm.

15.	(Currently amended)	A non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to:
receive a request to execute a quantum algorithm at a quantum computer system connected to the system, the request to execute the quantum algorithm comprising a plurality of instructions for implementing the quantum algorithm and one or more execution environment requirements, wherein the one or more execution environment requirements comprise one or more qubit state requirements with respect to one or more qubits provided by the quantum computer system;

	determine whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system;
	responsive to determining that the one or more execution environment requirements are not satisfied in view of the state of the quantum computer system, cause an execution of the quantum algorithm to be delayed until the one or more execution environment requirements are satisfied; and
	responsive to determining that the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, forward [[the]] a modified request to execute the quantum algorithm to the quantum computer system to cause [[the]] execution of a first subset of the plurality of instructions without causing execution of a second subset of the plurality of instructions for implementing the quantum algorithm, wherein the first subset of instructions is associated with a first qubit having a qubit state by which the one or more execution environment requirements are satisfied, and the second subset of instructions is associated with one or more qubits other than the first qubit.
	
16.	(Currently amended)	The non-transitory machine-readable storage medium of claim 15, wherein: 
	the request to execute [[a]] the quantum algorithm comprises a Quantum Assembly Language (QASM) file; and

	identify, from the request to execute the quantum algorithm, a statement starting with an annotation indicating an execution environment requirement by parsing the request to execute the quantum algorithm, and 
	determine [[an]] the execution environment requirement from the identified statement.

17.	(Original)	The non-transitory machine-readable storage medium of claim 15, wherein the one or more execution environment requirements comprise at least one of:
	an error rate threshold for the quantum computer system,
	a channel load rate threshold for a quantum communication channel within the quantum computer system,
	a coherence time threshold for the quantum computer system, or
 	a temperature threshold for a temperature of the quantum computer system.

18.	(Original)	The non-transitory machine-readable storage medium of claim 15, wherein: 
	the request to execute the quantum algorithm comprises a scheduling optimization option; and
	to determine whether the one or more execution environment requirements are satisfied in view of the state of the quantum computer system, the processing device to:
		determine a particular execution environment requirement that is associated with the scheduling optimization option,

		responsive to determining that the particular execution environment requirement is satisfied, determine that the one or more execution environment requirements are satisfied.

19.	(Currently amended)	The non-transitory machine-readable storage medium of claim 15, wherein: 

determine 
		identify [[a]] the first qubit provided by the quantum computer system having [[a]] the state by which the one or more execution environment requirements are satisfied[[,]]; and
	to forward the modified request, the processing device to:
		determine, from the plurality of instructions for implementing the quantum algorithm, [[a]] the first subset of instructions associated with the identified first qubit, and
		modify the request to execute the quantum algorithm to cause the execution of the first subset of instructions associated with the identified first qubit and to not cause execution of [[a]] the second subset of instructions associated with the one or more qubits other than the first qubit


20.	(Original)	The non-transitory machine-readable storage medium of claim 15, further comprising:
responsive to receiving the request to execute the quantum algorithm: 
determine an identifier of the quantum algorithm of the request, and
determine whether the quantum algorithm of the request was previously executed in view of the identifier of the quantum algorithm; and
responsive to determining that the quantum algorithm in the request was previously executed, identify a result of the execution of the quantum algorithm that is stored in view of the identifier of the quantum algorithm.




B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8, 15,  the prior art taught  by  ALLEN (US 20170171291 A1) in view of Martin (US 20190230182 A1) and further in view of OTRANEN (US 20110202988 A1) do not teach on render obvious the limitations recited in claims 1, 8, 15, when taken in the context of the claims as  a whole  receiving, at a server, a request to execute a quantum algorithm at a quantum computer system connected to the server, the request to execute the quantum algorithm comprising a plurality of instructions for implementing the quantum algorithm and one or more execution environment requirements, wherein the one or more execution environment 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194